Court of Appeals
                         Sixth Appellate District of Texas

                                     JUDGMENT


In the Estate of Johnnie B. Boone,                    Appeal from the County Court at Law of
Deceased                                              Bowie County, Texas (Tr. Ct. No. 41,806-
                                                      CCL).     Opinion delivered by Justice
No. 06-18-00065-CV                                    Moseley, Chief Justice Morriss and Justice
                                                      Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant, Edward C. Boone, pay all costs of this appeal.




                                                      RENDERED NOVEMBER 8, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk